866 F.2d 147
UNITED STATES of America, Plaintiff-Appellee,v.Osvaldo Ramon PINO (87-6129), Silverio Juan Llera (87-6130),Defendants- Appellants.
Nos. 87-6129, 87-6130.
United States Court of Appeals,Sixth Circuit.
Jan. 5, 1989.Rehearing and Rehearing En Banc Denied Feb. 16, 1989.

Before JONES, Circuit Judge;  LIVELY* and BROWN, Senior Circuit Judges.

ORDER

1
Upon consideration, it is ORDERED that the opinion in this case filed August 31, 1988, 855 F.2d 357, be amended by adding the special concurring opinion as follows:


2
"JONES, CIRCUIT JUDGE Concurring.  While I join the majority, I find it necessary to emphasize the limited scope of our decision in this case.  In particular, as I read Judge Brown's opinion, the sole basis for our approval of the initial stop of Pino's automobile is our determination that the district court's finding as to the actual reason for the stop (the traffic violation) is not clearly erroneous.  Likewise, the majority's approval of Pino's arrest appears to be founded solely upon the conclusion that the district court's decision as to the basis for the arrest (the arresting officer's legitimate conclusion that Pino would not appear in court) is not clearly erroneous.  Finally, I do not read the majority opinion to express any view on the constitutional permissibility of basing stops and/or arrests on 'profiles' containing racial characteristics.  On the basis of this understanding, I concur in the majority's decision."



*
 Hon. Pierce Lively assumed senior status on January 1, 1989